 



Exhibit 10.1

Summary of Non-Employee Directors’ Compensation Program

     
Annual Retainer
  $56,500
 
   
Committee Chair Retainer
  Audit Committee -$10,000
 
  Compensation Committee -$7,500
 
  Other Committees -$5,000
 
   
Stock-based Awards
  $50,000 annual value
(to be granted at each reorganization
  80% allocated to restricted shares
meeting or pro-rated for any mid-year
  that vest on the first re-election of a
director appointment)
  director following the award date
 
   
 
  20% allocated to stock options with an
 
  exercise price equal to the fair market value
 
  of Company stock on the date of grant and
 
  vesting on the first re-election of a director
 
  following the award date

 